
	

115 S2185 IS: FLTFA Reauthorization Act
U.S. Senate
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2185
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2017
			Mr. Heinrich (for himself, Mr. Heller, Mr. Udall, Mr. Risch, Mr. Bennet, Mr. Crapo, Mr. Wyden, Mr. Gardner, Mr. Daines, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the Federal Land Transaction Facilitation Act, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the FLTFA Reauthorization Act.
		2.Reauthorization of  the Federal Land Transaction Facilitation Act
 The Federal Land Transaction Facilitation Act (43 U.S.C. 2301 et seq.) is amended— (1)in section 203(2) (43 U.S.C. 2302(2)), in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;
 (2)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and
 (B)by striking subsection (d); (3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and
 (4)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking or at the end;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1032);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121)..  